Citation Nr: 1038205	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  05-28 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a higher initial rating for post traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling since the 
effective date of service connection.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which granted the Veteran's claim of service connection for PTSD 
and assigned a 30 percent disability evaluation, effective 
October 24, 2002.

In a June 2005 rating decision, the RO increased the initial 
rating for PTSD to 50 percent, effective October 24, 2002.  In a 
June 2010 rating decision, the RO increased the initial 
evaluation to 70 percent disabling, effective October 24, 2002.

In a July 2010 rating decision, the RO granted a temporary total 
100 percent disability evaluation effective June 8, 2010 until 
July 2, 2010 due to hospitalization for PTSD.

The 70 percent evaluation became effective once again on August 
1, 2010.


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms approximating 
total occupational and social impairment since October 24, 2002.

CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent for 
PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

This decision grants the maximum benefit available under law.  
Further assistance or notice is therefore, not required to aid 
the Veteran in substantiating the appeal.

Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a 70 percent evaluation is 
warranted for PTSD if the Veteran exhibits: occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130. 

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 
(DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)." 

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific rating. Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002). 

On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned. Id. at 443. The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).


Initial Rating for PTSD

Background

During an October 2002 Vet Center Social Survey, the Veteran was 
diagnosed as having PTSD and dysthymic disorder secondary to 
PTSD.  He was assigned a GAF of 55.  The examiner opined that the 
Veteran had been dealing with anxiety and depression for a very 
long time and had at least a 10 year problem with "rages."  The 
Veteran reported that two years ago he began having serious 
anxiety problems marked by nightmares so severe that he would 
physically throw himself out of bed.  

In July 2003, the Veteran underwent a VA examination.  He 
reported recurrent distressing dreams of traumatic events and due 
to his violent thrashing his wife would not sleep with him.  The 
examiner noted that the Veteran had a long history of avoiding 
activities, diminished interest and participation in significant 
activities, and restricted range of affect.  His work had been 
affected in that at times he would work only 3 hours each day to 
avoid interacting with others in addition to abruptly resigning 
from one job following an interaction with his boss.  He 
described a long history of insensitivity and treating his family 
poorly, all of these symptoms had significantly affected his 
marital relationship.  He described irritability, angry 
outbursts, hypervigilance and an exaggerated startle response.  

The examiner noted the Veteran was alert and oriented, casually 
dressed, and neatly groomed.  He maintained appropriate eye 
contact, his affect was appropriate to content and situation, and 
his mood was irritable and generally euthymic.  Speech was 
spontaneous, articulate, and of average rate and tone.  He 
reported suicidal ideation but with no plan or intent.  There was 
no indication of formal thought disorder in terms of delusion or 
hallucinations and his insight and judgment appeared to be fair.  
Remote memory was within normal limits, while short-term memory 
was below what would be expected given his age.  

The examiner diagnosed PTSD and assigned a GAF of 55.  The 
examiner observed that the Veteran described a long history of 
educational and occupational underachievement and impairment, as 
well as significant social impairment.  The examiner opined that 
occupational impairment appeared to be moderate, while social 
impairment appeared to be severe.  

In a July 2003, VA Compensation and Pension Social Survey, the 
examiner stated that the Veteran's personal adjustment reflected 
that he remained socially isolated from others, and had only been 
able to maintain stability of employment in jobs that afforded 
isolation by being alone and traveling for extended periods of 
time.  He had developed an overall distrust of others and 
expressed deep fears over his ability to control his temper, 
which he described as a "deep-seeded rage."  The factors of his 
social isolation, anger and sleep disturbances had appeared to 
have affected his marital and family life and the ability to 
successfully adjust to civilian life after the military.

In March 2004, the Veteran was afforded a VA examination.  The 
Veteran reported that he had worked through November 2003, when 
he was terminated from his employment, claiming he was fired 
without justification.  

The Veteran reported sleep difficulties, sleeping for 15 to 18 
hours at a time, awakening with night terrors, and during these 
incidents he had struck his wife.  As a result, he was now 
sleeping in the basement.  He noted that in his nightmares, he 
saw "very black figures with Vietnamese hats" and he felt dread 
and the need to defend himself.  He complained that his memory 
had declined and he now had to write everything down or he would 
forget it.  He did not experience flashbacks, but did have very 
vivid recall of the events he experienced, including the emotions 
he felt at the time.  He also experienced avoidance symptoms and 
did not like to be around other people.  He reported 
hypervigilance and easy distraction.  

The Veteran was neatly dressed with good hygiene.  He presented 
as emotionally taut and tense, and although his motor behavior 
was unremarkable, he appeared to be under considerable muscle 
tension.  He was somewhat angry and anxious, as well as tense and 
irritable, he noted that his irritability carried over into the 
workplace at times.  Mood was somewhat despairing and angry, his 
affect was agitated and vacillated between depression and manic-
like interludes.  

The Veteran denied hallucinations, although it appeared that he 
did suffer some paranoid or persecutory delusions related to his 
employment situation.  He also noted that he felt at times that 
he had precognition.  With those exceptions, the examiner stated 
thought process and content appeared to be unremarkable.  Insight 
and judgment appeared to be intact and unimpaired.  

The Veteran reported that he had considered suicide 3-4 times 
during the past year, but was fearful he would fail and never 
really had any intent to follow through on any plan.  He denied 
homicidal intent, although he did state that if there were no 
consequences, he would "pursue such behavior" against those he 
felt had treated him unfairly.  

The examiner diagnosed PTSD, and depressive disorder not 
otherwise specified, secondary to PTSD, and assigned a GAF of 55.  

In a November 2005 statement, Dr. JAS stated the Veteran reported 
that his symptoms related to PTSD and depression had worsened 
"five fold" in the past year, producing more difficulty with 
anxiety, anger, and feelings of "road rage."  He reported 
episodes of uncontrollable anger where he had grabbed his wife 
and believed if he worked in a store where dealing with 
customers, he might "jump over the counter" and strangle 
someone."  Dr. JAS opined that the Veteran was unable to work in 
any capacity.

In July 2006, the Veteran underwent a VA examination.  He 
remained unemployed.  He reported that he was experiencing 
considerable anger which he was having difficulty controlling, 
and he produced a letter from his wife attesting to this problem 
and its impact upon the family.  He complained of feeling 
depressed much of the time, and spending his time along in the 
darkened basement.  He stated he was able to fall asleep with the 
medication that was being prescribed for him, but that he was 
very restless in his sleep, moving and screaming throughout the 
night.  His relationship with his wife was strained and she 
threatened to leave him.  

The examiner noted that social and interpersonal relationships 
appeared to be significantly compromised and barely existent.  He 
reported avoidance symptoms, and did not like to be around other 
people.  Hypervigilance was also reported.  Social and 
interpersonal functioning were seriously impaired, occupational 
function could not be assessed as he was not working, but it 
would seem unlikely he could work at this time due to his PTSD 
and secondary depression.  

The examiner noted the Veteran's mood was dysphoric and affect 
was depressed, flattened, blunt and constricted.  Speech was 
unremarkable in all respects, relevant, coherent, and goal 
directed.  The Veteran did not appear to have visual or auditory 
hallucinations, or any form of perceptual or cognitive 
distortion.  There were also no other disturbances of thought 
process or content.  Remote memory appeared to be impaired, both 
short term and immediate memory.  Insight was lacking but 
judgment appeared practical and intact.  Suicidal ideation was 
confirmed, although he had neither a plan nor intent to harm 
himself.  Homicidal ideation was reported in the form of fantasy 
as a way to get back at those the Veteran felt had aggrieved him.  

The examiner diagnosed PTSD, depressive disorder not otherwise 
specified and episodic alcohol abuse with a GAF of 48.  The 
examiner opined that the Veteran clearly continued to suffer from 
PTSD, and the intensity of his sleep disturbance, as well as his 
emotional tension and agitation, appeared to have increased.  
Although his emotionality remained controlled at this time, this 
appeared to be somewhat tenuous at times.  

A February 2009 VA treatment record noted the Veteran was 
casually dressed and appropriately groomed.  The Veteran reported 
regular suicide ideation and said that he thought about crashing 
his car but did not have a specific plan to do so.  The Veteran 
reported he was "scared" of attempting suicide because he was 
afraid that he would not die and would just make his life worse.  

In July 2009, the Veteran underwent a VA examination; medical 
records and the claims file were available and reviewed by the 
examiner.  The Veteran reported nightly sleep problems, moderate 
to severe in nature, to include the onset of sleepwalking.  
Subjective memory problems had increased.  He reported his 
relationship with his wife was very strained.  He did go on an 
occasional outing with his slightly developmentally disabled 
daughter.  He reported his least conflicted relationship was with 
his son.  

The examiner stated that, as noted in the previous examination of 
2006, social and interpersonal relationships appeared to be 
significantly compromised, and barely existent.  The Veteran 
reported that he watched television and enjoyed playing billiards 
at the Veteran's Center.  

The examiner noted the Veteran was clean, appropriately and 
casually dressed.  His speech was spontaneous, clear, and 
coherent.    He was cooperative, friendly, and attentive.  His 
affect was blunted and his mood was depressed.  He was easily 
distracted.  He was oriented to person, place and time.  His 
thought process was unremarkable.  He had no delusions or 
hallucinations.  He had ongoing, severely disrupted sleep, 
including sleep apnea, RLS, and night terrors, as well as 
hypersomnia related to depression.  He reported that he said 
inappropriate things to people at inappropriate times.  He did 
not experience panic attacks.  He had passing, but fairly 
frequent, homicidal fantasies of killing others who anger him.  
There was the presence of suicidal thoughts, which were primarily 
passive.  He stated his anger was often triggered and developed 
before he could use anger management techniques.  He associated 
his stress exposure to sleep disorder, lack of affection, 
isolation and estrangement from others, angry outbursts, lack of 
employment, distrust of others, and general apathy.  

The examiner diagnosed PTSD, depressive disorder NOS, secondary 
to PTSD, and a history of alcohol abuse (episodic).  The examiner 
assigned a GAF of 44.  The examiner stated social and 
interpersonal function were seriously impaired and appeared to 
have worsened in the last 3 years, occupational functioning could 
not be assessed as he was not working but it would also seem 
unlikely he could work at this time due to PTSD.  

From June 8, 2010 to July 2, 2010, the Veteran was hospitalized 
for PTSD.  A July 2, 2010 discharge summary shows diagnoses of 
PTSD and depression with a GAF of 48.  

Analysis

For the period beginning October 24, 2002, VA examiners and 
treatment providers have noted the serious nature of the 
disability, including extreme isolation and the limited 
likelihood that he could maintain employment.  

The evidence shows that the Veteran has not worked since at least 
November 2003 and he has generally been given GAF scores 
indicative of an inability to work or function socially.

During the earlier parts of the appeal period the Veteran was 
given GAF's indicative of only moderate disability, but he was 
noted to be extremely isolated, to be missing significant time 
from work and to be having difficulty keeping employment.

Mental health professionals have assessed the Veteran's PTSD and 
associated depression as causing symptoms that would approximate 
total occupational and social impairment.  The evidence shows 
that the Veteran has total occupational impairment and serious 
social impairment.  This level of symptomatology is closer to 
that contemplated by a 100 percent rating, than for a 70 percent 
rating. Although his symptoms have worsened over time, it appears 
that the Veteran has had this level of disability throughout the 
period since the effective date of service connection.

Given his inability to maintain employment at least since 2003, 
his severe employment difficulties prior to that date, and his 
nearly total social impairment, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the disability most 
closely approximates the criteria for a 100 percent rating 
throughout the appeal period. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
4.7, 4.21 (2009).

As such, the evidence is in favor of the grant of a 100 percent 
rating for the period beginning October 24, 2002.  38 C.F.R. §§ 
4.7, 4.21 (2009).  This is the maximum rating provided under 
applicable laws and regulations.


ORDER

Entitlement to an initial rating of 100 percent for PTSD is 
granted, effective October 24, 2002.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


